Title: From James Madison to James M. Hite, 10 October 1825
From: Madison, James
To: Hite, James M.


        
          Dr. James
          Ocr. 10. 1825.
        
        I recd. yours of Sepr. 10. some time ago & did not despair till within a day or two, of being able to send you a Merino Ram which has been kept in readiness. It appears now that it can not be done and I make haste to give you the information hoping it will reach you by the time you have finished your seeding, & that the Ram may be on the spot by the time he will be wanted. I wish you to take no trouble, nor to occasion delay, by providing a return Ram, about which I am the less anxious, as my rams & Ewes, have long been together, and of course he wd. be useless for the present Season.
        Your grand mother retains her usual health, as do the family generally, and we all send affectionte remembrances.
        
          J. M.
        
      